NEWS RELEASE July 4, 2007 TSX Venture Symbol: BKS BRKDF.PK - U.S. Frankfurt W8O Mr. Lindsay Gorrill reports Berkley Resources Inc. has granted incentive stock options for the purchase of up to 350,000 shares at a price of $0.55 per share exercisable on or before July 4, 2012 to directors, officers, employees and consultants of the Company. The options are subject to a stock option plan. Berkley Resources Inc. is a Junior Oil & Natural Gas exploration, development and production company based in Calgary, Alberta. The Company’s operations are focused in Western Canada. Berkley's shares are listed for trading on the TSX Venture Exchange under the symbol BKS. . For further information please contact: Lindsay Gorrill, President Berkley Resources Inc. 2424 4th Street, Suite 400 Calgary, Alberta T2S 2T4 t.403.237.6211/f.403.244.7806 lgorrill@berkleyresources.com www.berkleyresources.com The TSX Venture Exchange does not accept responsibility for the adequacy or accuracy of this release.
